Citation Nr: 1648462	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-44 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for skin lesions of the arms, back, and nose, to include as due to exposure to herbicides. 

2.  Whether the rating reduction from 30 percent to 20 percent, effective May 1, 2010, for service-connected residuals of a shell fragment wound of the left upper eyelid, was proper. 

3.  Whether the rating reduction from 20 percent to noncompensable, effective March 1, 2011, for service-connected residuals of a shell fragment wound of the left upper eyelid, was proper. 

4.  Entitlement to an increased rating for service-connected residuals of a shell fragment wound of the left upper eyelid, rated as 30 percent prior to May 1, 2010, 20 percent from May 1, 2010 to February 28, 2011, and noncompensable from March 1, 2011 to the present, to include entitlement to a higher initial rating, and earlier effective date, for separately service-connected residual scar, shrapnel wound above left eye, rated as 30 percent from November 7, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In February 2009, the Veteran filed a claim for a rating in excess of 30 percent for the residuals of a shell fragment wound of the left upper eyelid.  The Agency of Original Jurisdiction (AOJ) proposed a reduction of the rating from 30 percent to 10 percent in July 2009, and proceeded to reduce the rating from 30 percent to 20 percent effective May 1, 2010, in a February 2010 rating decision, which the Veteran appealed.  In August 2010, the AOJ proposed another reduction from 20 percent to a noncompensable rating, asserting that the July 2009 rating decision, as well as a July 2008 rating decision that raised the rating to 30 percent, were the result of clear and unmistakable error.  The proposed reduction from 20 percent to a noncompensable rating was enacted effective March 1, 2011 by a December 2010 rating decision, which the Veteran appealed.

During the pendency of the appeal, a September 2015 rating decision granted additional separate service connection for residual scar, shell fragment wound, above left eye, and assigned an initial rating of 30 percent with an effective date of November 7, 2013, the date of a VA medical examination.  The Veteran has asserted that the separate 30 percent rating for the shell fragment wound scar above the left eye should have been made effective earlier than November 7, 2013 during the appeal period.  The Board finds that the AOJ's assignment of a separate rating for residual scar, shell fragment wound, above left eye, is part and parcel of the claim for a higher rating for residuals of a shell fragment wound of the left upper eyelid.  Accordingly, the Board has recharacterized the increased rating issue on appeal, to include consideration of entitlement to assignment of a higher, and earlier effective date, for the separate rating for the residual scar, shell fragment wound, above left eye.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at video conference hearings in November 2011 and December 2015.  Transcripts of these hearings are of record. 

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU) is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447   (2009).   Neither the record nor the Veteran has asserted that he is unable to work due to his service-connected disabilities.  Therefore, the issue of entitlement to a TDIU is not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In February 2016, the Board remanded the Veteran's claim for service connection for skin lesions of the arms, back, and nose, to include as due to exposure to herbicides, in part, to schedule a new VA medical examination.  The VA examiner was asked to provide an opinion as to "whether it is at least as likely as not that the Veteran's skin disability, to include actinic keratosis, is caused by or otherwise etiologically related to service, to include exposure to herbicides such as Agent Orange."  The VA examiner was also asked to specifically address the Veteran's assertions of witnessing skin problems shortly after separation from active service.  

The Veteran was provided a VA medical examination for his claimed skin disability in March 2016.  The VA examiner opined that the condition claimed was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had actinic keratosis which was caused by years and years of sun exposure.  The VA examiner also stated that the Veteran made no mention of skin conditions on his "SHA" and the years he had been receiving treatment at the Sheridan VA Medical Center.  The Board finds that the March 2016 VA examiner's opinion is inadequate and does not comply with the Board's February 2016 remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this respect, the VA examiner only addressed the diagnosis of actinic keratosis.  Review of the medical evidence, specifically, a November 2013 VA medical examination report, shows diagnoses of eczema and dermatitis and that the Veteran reported a rash on his nose.  The diagnoses must be addressed, even if not currently present on examination or if the disability resolved prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a VA addendum opinion is required to address the etiology of all skin disabilities present at any point during the period on appeal or in close proximity to the Veteran's claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  

In February 2016, the Board remanded the issues of the propriety of the rating reductions and entitlement to a higher rating for residuals of a shell fragment wound to left upper eyelid, for additional development, to include a new VA examination. The Board's remand directive requested that the VA examiner opine as to whether any loss of visual fields of either eye was a residual of the shell fragment wound of the left upper eyelid.  

The Veteran was provided a VA medical examination for his eyes in March 2016.  The VA examiner noted the presence of a visual field defect, consisting of contraction, but did not provide an opinion as to whether it was a residual of the shell fragment wound of the left upper eyelid.  In addition, while visual field loss was not shown on examination in March 2016, the VA examiner was required to address whether visual field loss, as previously shown, was a residual of the shell fragment wound of the left upper eyelid.  Accordingly, a remand is required for an addendum opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  The issues of whether the rating reduction from 30 percent to 20 percent, effective May 1, 2010, for service-connected residuals of a shell fragment wound of the left upper eyelid, was proper, whether the rating reduction from 20 percent to noncompensable, effective March 1, 2011, for service-connected residuals of a shell fragment wound of the left upper eyelid, was proper, and entitlement to an increased rating for service-connected residuals of a shell fragment wound of the left upper eyelid, to include whether a higher and earlier separate rating for residual scar is warranted, must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from a suitably qualified VA examiner to provide an opinion regarding the nature and etiology of all skin disabilities present during or proximate to the appeal period.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, in particular, the November 2013 VA examination report, address the following: 

* Is it at least as likely as not (50 percent probability or more) that any skin disability, to include, but not limited to, dermatitis, eczema, and actinic keratosis, is related to active service, to include exposure to herbicides?

In providing the above opinion, the examiner must discuss the Veteran's statements regarding the observation of skin problems shortly after separation from active service and the recurring rash on the Veteran's nose.  In addition, the examiner should be mindful that even if the dermatitis, eczema, or actinic keratosis is not currently symptomatic and/or has resolved, an opinion is still required regarding the etiology of the diagnosed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Rationale must be proffered for any opinion reached.

2.  Request an addendum opinion from a suitably qualified VA examiner to provide an opinion regarding the nature and severity of the Veteran's service-connected residuals of a shell fragment wound of the left upper eyelid.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, the examiner must address the following:  

*Indicate whether any visual field defect, to include loss of visual fields of either eye and contraction of either eye, is a residual of the shell fragment wound of the left upper eyelid.   

The examiner is advised that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms should be attributed to the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).
 
Rationale must be proffered for any opinion reached.

3.  After the above requested development, and any other development deemed necessary, has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



